Case 2:20-cv-02291-DOC-KES Document 108 Filed 05/15/20 Page 1 of 7 Page ID #:1335



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                              Date: May 15, 2020


  Title: LA ALLIANCE FOR HUMAN RIGHTS ET AL. v. CITY OF LOS ANGELES ET
         AL.


  PRESENT:

                       THE HONORABLE DAVID O. CARTER, JUDGE

                   Kelly Davis                                         Not Present
                 Courtroom Clerk                                      Court Reporter

         ATTORNEYS PRESENT FOR                              ATTORNEYS PRESENT FOR
               PLAINTIFF:                                        DEFENDANT:
              None Present                                        None Present


         PROCEEDINGS (IN CHAMBERS): ORDER RE: PRELIMINARY
                                    INJUNCTION

          As the record has developed in this case, the Court has become increasingly
  concerned that a particular subset of individuals experiencing homelessness—those who
  live under freeway overpasses and underpasses, and near entrance and exit ramps—are
  exposed to severely heightened public health risks as a result of where they live. Indeed,
  all parties in this action agree that it is unreasonably dangerous for humans to live in
  areas that may, for example, be contaminated with lead or other carcinogenic substances. 1
  However, as with many issues involving individuals experiencing homelessness, no party
  appears to be addressing this problem with any urgency. The Court hereby ORDERS that



     1
       See California Department of Transportation, Hazardous Waste Assessment of Parcel for Air Space
  Lease for Homelessness Solutions Located at 16th Street and Maple Ave., Los Angeles (April 10, 2020)
  [hereinafter Assessment] at 3 (“However, based on the location of the parcel being directly under the
  heavily travelled I-10 Freeway and past use of leaded gasoline, there is a high probability that the
  unpaved soil areas on the parcel and around the perimeter of the parcel at the columns and fence will
  contain hazardous waste concentrations of lead.”). The Assessment is available at Docket No. 103-1.
Case 2:20-cv-02291-DOC-KES Document 108 Filed 05/15/20 Page 2 of 7 Page ID #:1336
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                                       Date: May 15, 2020
                                                                                                     Page 2

  this subset of individuals experiencing homelessness be relocated away from freeway
  overpasses, underpasses, and ramps.

  I.        Public Health Risks of Living Adjacent to Freeways

          Since this case began on March 10, 2020, the burgeoning COVID-19 pandemic
  has been a primary concern. This crisis poses an especial danger to the vulnerable
  homeless population. Without adequate access to shelter, hygiene products, and
  sanitation facilities, individuals experiencing homelessness face a greater risk of
  contracting the novel coronavirus, and an outbreak in the homeless community would
  threaten the general public as well. In its hearings, status conferences, and settlement
  negotiations, the Court has therefore maintained a particular focus on the public health
  issues facing the homeless community in the greater Los Angeles area.

          As the Court has continued to learn from the parties, as well as other participants
  in hearings and conferences, it has become clear that many homeless individuals face an
  additional, immediate health hazard as a result of camping near freeway overpasses,
  underpasses, and ramps. These locations pose a twofold danger. First, they expose
  homeless individuals to elevated levels of pollutants and contaminants, including lead
  and other carcinogens, which have deleterious health impacts and can shorten a homeless
  person’s life expectancy by decades. 2 Second, these locations also increase the danger
  that a homeless person will be struck by a vehicle or injured in the event of an earthquake
  or crash. 3

         According to the Los Angeles Homeless Services Authority (i.e., LAHSA),
  approximately 6000-7000 homeless individuals live near freeway overpasses,
  underpasses, and ramps in the County of Los Angeles, 3000-4000 of whom are located in
  the City of Los Angeles, and 200-300 of whom live in unincorporated areas.

  II.       The Court’s Preliminary Injunction

         To protect those individuals experiencing homelessness currently living near
  freeway overpasses, underpasses, and ramps, the Court hereby issues a preliminary
  injunction requiring that they be relocated away from such areas.



        2
        See Assessment at 3; see also Tr. of Apr. 13, 2020 Proceedings (Dkt. 94) at 75-76 (discussing danger
  of fumes to “people sleeping under freeways”).
      3
        See Tr. of Apr. 13, 2020 Proceedings at 75-76 (noting further danger of “the freeway collapsing in
  earthquakes”).
Case 2:20-cv-02291-DOC-KES Document 108 Filed 05/15/20 Page 3 of 7 Page ID #:1337
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                             Date: May 15, 2020
                                                                                           Page 3

         A.     Legal Standard

         A district court may order injunctive relief on its own motion and is not restricted
  to ordering the relief requested by a party. Armstrong v. Brown, 768 F.3d 975, 980 (9th
  Cir. 2014) (citing Clement v. Cal. Dep’t of Corr., 364 F.3d 1148, 1150 (9th Cir. 2004)).
  A preliminary injunction is an “extraordinary remedy,” requiring courts to balance
  competing claims on a case-by-case basis, with “particular regard for the public
  consequences” of issuing an injunction. Winter v. Nat. Res. Def. Council, Inc., 555 U.S.
  7, 24 (2008).

          For a court to issue a preliminary injunction, it must find that (1) there is a
  likelihood of success on the merits; (2) absent preliminary relief, irreparable harm is
  likely; (3) the balance of equities tips in favor of preliminary relief; and (4) an injunction
  is in the public interest. See Am. Trucking Ass’n, Inc. v. City of Los Angeles, 559 F.3d
  1046, 1052 (9th Cir. 2009) (citing Winter, 555 U.S. at 20). Alternatively, an injunction
  can also be justified if there are “serious questions going to the merits” and the balance of
  hardships “tips sharply” in favor of injunction relief, “assuming the other two elements of
  the Winter test are met.” See All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1132
  (9th Cir. 2011). A “serious question” exists when there is “a fair chance of success on the
  merits.” See Sierra On-Line, Inc. v. Phx. Software, Inc., 739 F.2d 1415, 1421 (9th Cir.
  1984). The Ninth Circuit follows a “sliding scale” approach to the four preliminary
  injunction elements, such that “a stronger showing of one element may offset a weaker
  showing of another,” as long as “irreparable harm is likely.” See Doe v. Kelly, 878 F.3d
  710, 719 (9th Cir. 2017) (quoting Cottrell, 632 F.3d at 1131).

         B.     Discussion

                1.     The Likelihood of Success on the Merits Supports Preliminary
                       Relief

         The California Welfare and Institutions Code provides as follows:

                Every county and every city and county shall relieve and support all
                incompetent, poor, indigent persons, and those incapacitated by age,
                disease, or accident, lawfully resident therein, when such persons are
                not supported and relieved by their relatives or friends, by their own
                means, or by state hospitals or other state or private institutions.

  Cal. Welf. & Inst. Code § 17000 (West 2020). This provision is intended “to provide for
  protection, care, and assistance to the people of the state in need thereof, and to promote
Case 2:20-cv-02291-DOC-KES Document 108 Filed 05/15/20 Page 4 of 7 Page ID #:1338
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                                       Date: May 15, 2020
                                                                                                     Page 4

  the welfare and happiness of all of the people of the state by providing appropriate aid
  and services to all of its needy and distressed.” Id. § 10000. Such aid and services shall be
  “provided promptly and humanely, with due regard for the preservation of family life,”
  and on a non-discriminatory basis. Id.

          There is, at the very least, a serious question as to whether the City of Los Angeles
  and County of Los Angeles have failed to meet these obligations under California law.
  By providing inadequate housing—such that individuals experiencing homelessness must
  shelter in inherently dangerous locations—the City of Los Angeles and County of Los
  Angeles 4 may also have exposed the homeless residents living near freeways to a public
  nuisance. And while Martin v. City of Boise, 920 F.3d 584, addressed only the Eighth
  Amendment, it gave constitutional significance to the availability of shelter—which, in
  this context, could plausibly implicate the Due Process and Equal Protection Clauses of
  the Fifth and Fourteenth Amendments.

         Accordingly, the Court finds a sufficient likelihood of success on the merits to
  support a preliminary injunction and provide relief to the narrow subset of individuals
  experiencing homelessness who live under or around freeways in the greater Los Angeles
  area.

                  2.      The Likelihood of Irreparable Harm Justifies Preliminary Relief

         Given the health hazards described above, the Court has no difficulty finding a
  grave risk of irreparable harm. When homeless individuals are exposed to such dangers
  as toxic fumes, “hazardous waste concentrations of lead,” car crashes, and the potential
  collapse of an overpass in an earthquake, their health is threatened in a way that monetary
  damages cannot adequately compensate. Additionally, homeless persons living near
  freeways need not suffer these harms at all—or, at least, need not suffer them any
  further—and this outcome could be achieved with a preliminary injunction.

          Because of the public health risks inherent in living near freeways, the Court finds
  that the homeless individuals that live in such locations face a likelihood of irreparable
  harm, justifying a preliminary injunction.




     4
       The Court would also enjoin the California Department of Transportation (“Caltrans”) with this
  preliminary injunction; however, the Court does not presently have jurisdiction to do so, as Caltrans has
  not been joined as a party to this action.
Case 2:20-cv-02291-DOC-KES Document 108 Filed 05/15/20 Page 5 of 7 Page ID #:1339
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                           Date: May 15, 2020
                                                                                         Page 5

                3.     The Balance of Equities Tips in Favor of Preliminary Relief

         As already discussed, the homeless individuals who live near freeway overpasses,
  underpasses, and ramps face severe health hazards. By comparison, the City of Los
  Angeles and County of Los Angeles would only need to invest relatively modest
  financial and administrative resources to provide safe and healthy shelters to these
  individuals. As such, the Court finds that the balance of the equities weighs in favor of an
  injunction.

                4.     A Preliminary Injunction Is in the Public Interest

        Finally, a humane relocation away from freeways in support of public health will
  promote the public interest.

         C.    Provisions of Preliminary Injunction

         Therefore, to protect the homeless individuals camping near freeway overpasses,
  underpasses, and ramps—and the general public—the Court hereby ORDERS that these
  individuals be humanely relocated away from such areas. As part of this humane
  relocation effort, and to promote the underlying public health and safety goals, the City of
  Los Angeles and County of Los Angeles shall provide shelter—or alternative housing
  options, such as safe parking sites, or hotel and motel rooms contracted under Project
  Roomkey—to individuals experiencing homelessness.

          As shelters are established and homeless camps are relocated away from freeway
  overpasses, underpasses, and ramps, the following criteria, at a minimum, must be
  satisfied to ensure the process remains humane and serves the best interests of the
  affected individuals experiencing homelessness:

         (1) All shelters and alternative housing options must be configured with adequate
             physical space to allow the sheltered individuals to maintain the minimum
             recommended social distance of six feet to mitigate the transmission of
             SARS-CoV-2.

         (2) All shelters and alternative housing options must have adequate hygiene
             facilities, such as handwashing stations and showers.

         (3) All shelters and alternative housing options must have nursing staff who, upon
             intake, can test each homeless individual for communicable diseases and other
             health conditions. The Court may consider revising this aspect of the
Case 2:20-cv-02291-DOC-KES Document 108 Filed 05/15/20 Page 6 of 7 Page ID #:1340
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                               Date: May 15, 2020
                                                                                             Page 6

                preliminary injunction in the future, depending on the state of the COVID-19
                pandemic.

            (4) All shelters and alternative housing options must be staffed by security as
                necessary to ensure the safety of the homeless persons sheltered therein.

            (5) All homeless individuals shall be able to retain possession of their belongings,
                whether they choose to enter a shelter or alternative housing option, or simply
                relocate a sufficient distance away from freeway overpasses, underpasses, and
                ramps.

            (6) Before beginning the process of clearing freeway overpasses, underpasses, and
                ramps, all homeless individuals living in the vicinity must be given advance
                notice; such notice shall include information about nearby shelters and
                alternative housing options.

            (7) After such notice is given, and after the City of Los Angeles and/or County of
                Los Angeles provide adequate alternative shelter for individuals experiencing
                homelessness living in the vicinity of a freeway, the City of Los Angeles and
                County of Los Angeles will be allowed to enforce anti-camping laws in the
                vicinity of freeways to ensure that these individuals are moved to a safer
                location. (That is, while an individual experiencing homelessness could not be
                ordered to enter a shelter facility, they could be ordered to relocate an adequate
                distance away from freeway locations.) If all of the above requirements are
                met, then enforcement in these limited, freeway-adjacent areas would be fully
                compliant with Martin v. City of Boise.

        The Court also welcomes the parties’ input on how these criteria might be
  improved to better support the health and well-being of the individuals experiencing
  homelessness currently living near freeway overpasses, underpasses, and ramps.

         As they begin efforts to comply with this preliminary injunction, the City of Los
  Angeles and County of Los Angeles 5 are responsible for disentangling which entity has
  authority over the subject freeway locations.




     5
         And Caltrans, if made a party to this action, per Footnote 4 above.
Case 2:20-cv-02291-DOC-KES Document 108 Filed 05/15/20 Page 7 of 7 Page ID #:1341
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES – GENERAL

   Case No. LA CV 20-02291-DOC-KES                                            Date: May 15, 2020
                                                                                          Page 7

  III.   Effective Date and Briefing Schedule

         Although the Court finds the health risks described above constitute an emergency
  and demand a swift response, the Court invites the parties’ input before this preliminary
  injunction takes effect. Therefore, the following timeline shall apply:

         (1) This preliminary injunction shall enter into force at 12:00 noon on Friday, May
             22, 2020.

         (2) Before then, if the parties reach an agreement on an alternative plan, they may
             submit their plan to the Court by 3:00 p.m. on Tuesday, May 19, 2020.

         (3) If the parties submit an alternative plan, a hearing will be held to discuss the
             alternative plan on Wednesday, May 20, 2020 at 10:00 a.m. In order to comply
             with the Central District of California’s Continuity of Operations Plan and
             other public health guidance, if such a hearing occurs, it shall be held at the
             Alexandria Ballrooms, 501 S. Spring St., Los Angeles, CA 90013, or another
             location designated and agreed upon by the parties.

         (4) To ensure all parties have an adequate opportunity to be heard, the parties may
             submit briefing—not to exceed twenty-five pages—on this preliminary
             injunction by 3:00 p.m. on Thursday, May 21, 2020. The briefing deadlines the
             Court set from the bench are vacated and superseded by this order.

         (5) Before or after this preliminary injunction takes effect at 12:00 noon on Friday,
             May 22, 2020, the Court may modify this preliminary injunction, either on its
             own motion or upon consideration of the parties’ input. If modified, the Court
             will docket a superseding order.



         The Clerk shall serve this minute order on the parties.
   MINUTES FORM 11                                                   Initials of Deputy Clerk: kd
   CIVIL-GEN
